Citation Nr: 1502537	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-34 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a thyroid disorder, including as due to exposure to Agent Orange, radiation, and toxins.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a gastrointestinal disorder claimed as colon cancer, including as due to exposure to Agent Orange and radiation.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a skin disorder to include skin cancer and lesions, including as due to exposure to Agent Orange, radiation, and toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1951 to October 1979.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal to the Board of Veterans' Appeals (Board) is from February 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a Board hearing, but withdrew this request in September 2011.

The reopened claims for service connection for thyroid and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  April 1997 and January 2004 Board decisions that denied service connection for a skin disorder and colon disorder, respectively, are final.

2.  Additional evidence received since then Board denials relates to an unestablished fact necessary to substantiate the claims for service connection for skin and colon disorders.

3.  Residuals of the Veteran's adenocarcinoma of the sigmoid colon and colon polyps are as likely as not related to service.

4.  A December 1997 Board decision that denied service connection for a thyroid disorder was followed by a subsequent claim that led to a June 1998 rating decision that declined to reopen the claim for service connection for a thyroid disorder.

5.  Additional evidence received since then relates to an unestablished fact necessary to substantiate the claim for service connection for a thyroid disorder.


CONCLUSIONS OF LAW

1.  The April 1997, October 1997, and January 2004 Board decisions are final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The June 1998 rating decision that declined to reopen the claim for service connection for a thyroid disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201 (2014).

3.  New and material evidence has been received with respect to the Veteran's claims for service connection for a skin disorder, a thyroid disorder, and colon cancer; the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of adenocarcinoma of the sigmoid colon and colon polyps is granted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Since the determination below reopens the Veteran's claims for service connection for gastrointestinal, thyroid, and skin disorders and grants service connection for the gastrointestinal disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  To establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker, supra. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

I. Gastrointestinal Disorder

A January 2004 Board decision denied service connection for a gastrointestinal disorder, claimed as colon cancer, on the basis that it was not manifested in service or shown to be related to service.  Board decisions generally become final and binding on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

The Board finds that new and material evidence has been received to reopen the claim in the form of an August 2012 private medical record that shows the results of a colonoscopy.  The Veteran's adenomatous polyps were removed, which Dr. V. S. stated they were early precursors for colon cancer.  She added that persons found to have these polyps had an increased risk for similar polyps in the future.  See Medical Treatment Record (MTR) Non-Government in VBMS received November 21, 2012.  This evidence was not previously considered and suggests a possible nexus between the Veteran's in-service polyps and post service adenocarcinoma.  Since the evidence relates to a previously unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim, it is sufficient to reopen the claim for service connection.

Moving on to the merits of the claim, the Veteran's service treatment records (STRs) show that in November 1967 he had a barium enema due to a 3 month history of a change in his bowel movements.  See page 46 in an STR Medical record received November 15, 1979.  A sigmoidoscopy revealed 4 to 5 1/4 cm. polyps.  See page 18 in an STR Medical record received November 15, 1979.  In January 1969, he reported another change in his bowel movements.  The findings of a sigmoidoscopy revealed 6 sessile polyps that were removed.  See pages 13 and 14 in an STR Medical record received November 15, 1979.

Post service medical records show the Veteran had a barium enema in April 1997 that revealed a fairly large significant sessile type lesion between the descending and sigmoid colon areas; the radiographic appearance was carcinoma.  A pathology report contained a diagnosis of infiltrating adenocarcinoma and adenomatous polyps with no evidence of invasion.  See pages 6, 14, and 15 in MTR Government received March 29, 2001.

He has since had other polyps removed in April 1999, April 2005, and April 2014.  See pages 2, 15 in MTR Government records received March 29, 2001, pages 4 and 5 of MTR Government records received February 26, 2009, MTR Non Government record received November 21, 2012, and page 6 in CAPRI records received June 16, 2014.

Although Dr. V. S offered a supporting opinion that the Veteran's polyps were early precursors of colon cancer, which is why they were removed when found, the VA physician who conducted a VA examination in June 2013 offered an opposing opinion.  Based on his review of the evidence, he opined that Veteran's residuals of adenocarcinoma of the sigmoid colon is less than likely incurred in or caused by his treatment and removal of polyps that occurred during service.  The rationale was that the Veteran had a colonoscopy completed while on active duty and that he had hyperplastic polyps removed on his colonoscopy while on active duty.  He indicated that Dr. V. S., a private gastroenterologist, sited the Veteran's "adenomatous polyps" as precursors to colon cancer; however, he stated that hyperplastic polyps are not precursors to colon cancer.  See VA Examination received June 11, 2013.

Also of record is a May 2014 letter with the results of VA's April 2014 colonoscopy that show one or more polyps were removed, but there was no evidence of cancer.  The letter says that even though the polyp was benign, the Veteran was at an increased risk for developing similar polyps or colon cancer in the future.  See page 3 of CAPRI records received June 16, 2014.

While the VA examiner's opinion is against the claim and states the Veteran's polyps were not precursors for developing cancer, the private physician and the VA letter state otherwise.  The evidence, as such, is at least in equipoise, so the benefit of the doubt is resolved in the Veteran's favor.

Although the Veteran is not shown to have had a recurrence of cancer he has had recurrences of benign polyps, which the private gastroenterologist and VA letter indicate is likely to happen.  Given that his polyps were first noted in service and evidence indicates there is a higher risk of recurrence, the benefit of the doubt is again resolved in the Veteran's favor.  Accordingly, service connection for residuals of adenocarcinoma and recurrent colon tumors is granted.

II. Thyroid Disorder

An October 1997 Board decision denied service connection for a thyroid disorder, on the basis that it was not manifested in service or shown to be related to service.  This decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

The Veteran attempted to reopen the claim, but the petition was denied in a June 1998 rating decision.  The Veteran did not appeal this decision and no pertinent evidence was received within a year of this decision so it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a), § 3.156(b).

Evidence received since June 1998 relates to the onset and etiology of the claimed disability and is sufficient to reopen the claim.  See VA 21-4138 Statement in Support of Claim received September 15, 2010 and Correspondence received November 15, 2012.  Given the Veteran is a licensed nurse practitioner and presuming the credibility of his statements the Board finds the evidence relates to a necessary unestablished fact, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is sufficient to reopen the claim.

III. Skin Disorder

An April 1997 Board decision denied service connection for a skin disorder, on the basis that it was not shown to be related to service.  This decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

At the time of this decision, the Veteran's disorder was claimed as a rash; however, under Clemons a claim for a particular disability may reasonably encompass more than the specific disability and will include general symptoms and symptoms of the disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, there was evidence of skin cancer when the Veteran's claim was initially raised, so it may be reasonably construed that rash symptoms and manifestations could be compatible with and encompass skin cancer and other lesions.  For this reason, the claim has been broadened to encompass the Veteran's skin cancer.

Evidence received since April 1997 regarding the onset and etiology of the claimed disability is sufficient to reopen the claim.  See VA 21-4138 Statement in Support of Claim received September 15, 2010 and correspondence received November 15, 2012.  Given the Veteran is a licensed nurse practitioner and presuming the credibility of his statements the Board finds the evidence relates to a necessary unestablished fact, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is sufficient to reopen the claim.


ORDER

The petition to reopen the claim for service connection for a gastrointestinal disorder is granted.

Service connection for residuals of adenocarcinoma of sigmoid colon and colon polyps is granted.

The petition to reopen the claim for service connection for a thyroid disorder is granted.

The petition to reopen the claim for service connection for a skin disorder is granted.



REMAND

The Veteran contends his thyroid disorder is related to his service and that he had symptoms in service or shortly thereafter that were not diagnosed.  Although the Veteran has never been afforded a VA examination in connection with this claim, the Board finds there is sufficient evidence to do so.  The record shows he was diagnosed with hypothyroidism in 1991.  See page 11 of MTR Government received July 31, 1995.  An excerpt on hypothyroidism from the Merck Manual indicates symptoms include decreased appetite, hearing loss, complacency or nervousness, constipation, and bradycardia.  See page 7 of MTR Government received March 15, 1995.

Service treatment records show the Veteran had complaints of depression and hearing loss toward the end of his service.  See pages 15 and 20 for STR - Medical, received November 15, 1979.  Furthermore, he was noted to have constipation in August 1979 and anorexia in October 1979.  See pages 81 and 82 for STR - Medical, received November 15, 1979.  A VA examination in December 1979, just 2 months after he separated from service, indicates he had constipation and included diagnoses of anxiety neurosis and sinus bradycardia.  See VA Examination, received December 27, 1979.

An opinion is needed to determine if the symptoms in service and shortly thereafter are related to his current diagnosis of hypothyroidism.

Regarding the skin disorder, an October 2011 VA medical opinion notes but does not consider the Veteran's competency to report the incurrence and self-treatment of sunburn in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a supplemental opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify or submit medical evidence to support his contentions that his hypothyroidism and skin disorders, to include cancer and actinic keratosis, are related to service.

2.  Obtain and associate with the claims file copies of any ongoing VA treatment records for hypothyroidism and skin disorders since June 2013.

3.  Then, arrange for an endocrinology VA examination to determine the likely etiology of the Veteran's hypothyroidism.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examination should include any necessary diagnostic testing or evaluation.  All current conditions should be identified on examination.

a) The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism had its clinical onset during active service or is related to any in-service disease, event, or injury.

b) In rendering an opinion the examiner consider and address the following:

* A March 1977 service examination report note the Veteran had some depression and minimal hearing loss.

* In August 1979, he was noted to have constipation.

* In October 1979, he was noted to have anorexia.

* On December 1979 VA examination, the Veteran was noted to have a history of constipation and his diagnoses included anxiety neurosis and sinus bradycardia.

c) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions as needed and citing any medical literature, studies, or treatises relied upon in reaching any opinions and conclusions.

4.  Provide the June 2012 VA examiner with access to the Veteran's VMBS file in order to obtain a supplemental opinion on the likely etiology of the Veteran's skin cancer, seborrheic keratosis, and actinic keratosis.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

a) The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's skin disorders had its clinical onset during active service or is related to any in-service disease, event, or injury.

b) In rendering this opinion the examiner is advised that the Veteran is competent to report he had sunburn in service that he self-treated even though there is no documentation of such, particularly since he was trained as a licensed practical nurse in service.

c) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions as needed and citing any medical literature, studies, or treatises relied upon in reaching any opinions and conclusions.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


